t c memo united_states tax_court mark n kantor and marla r kantor petitioners v commissioner of internal revenue respondent docket no filed date mark n kantor pro_se cheryl a mcinroy for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’respective federal income taxes for and and a dollar_figure addition_to_tax under sec_6651 for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner marla kantor is a petitioner because she filed with her husband a joint federal_income_tax return for and the issue for decision is whether mark kantor petitioner is entitled under sec_475 to use the mark-to-market method_of_accounting in connection with his business as a trader in securities findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in the state of new york petitioners are married and have two children petitioner holds a bachelor’s degree in economics from brooklyn college a law degree from st john’s law school and a master of laws degree from harvard law school since finishing his education petitioner has worked primarily as a securities trader on wall street over the years petitioner has repeatedly used drugs and has been admitted to a number of drug rehabilitation programs petitioner is the same taxpayer involved in kantor v commissioner tcmemo_1997_112 wherein we held petitioner liable for additions to tax under sec_6653 in connection with petitioner’s failure_to_file timely federal_income_tax returns for through in date petitioner retired as a wall street securities trader and in date petitioner received from his wall street firm a retirement bonus of dollar_figure million from january until date petitioner enjoyed his retirement by playing golf and vacationing with family beginning date through date petitioner as a sole_proprietor carried on a securities trading business petitioner received from his broker monthly brokerage statements which reported petitioner’s securities trading activities using the mark-to-market method_of_accounting petitioner used the monthly brokerage statements to track his trading activities petitioner realized significant losses in his business as a securities trader in date petitioner closed his securities trading business in april and date petitioners filed with respondent requests for extensions of time to file their federal_income_tax return and petitioners included with their requests estimated income_tax payments relating to the dollar_figure million retirement bonus petitioner received in from date through date petitioner was admitted to a drug rehabilitation program in florida on date and on date respectively petitioners filed their and joint federal_income_tax returns late petitioners attached to each return a schedule c profit or loss from business sole_proprietorship showing petitioner’s business as a securities trader petitioner’s schedules c prepared using the mark-to-market method_of_accounting reported ordinary losses of dollar_figure and dollar_figure for and respectively on date petitioners amended their joint federal_income_tax return to reflect an additional dollar_figure in ordinary losses from petitioner’s business as a securities trader after an audit on date respondent mailed to petitioners a notice_of_deficiency in which respondent determined that petitioner had not properly elected under sec_475 the mark-to-market method_of_accounting for his securities trading business for and and respondent treated petitioner’s securities trading losses as capital losses respondent’s determinations gave rise to the dollar_figure and dollar_figure deficiencies in petitioners’ respective and federal income taxes during a date conference with respondent’s counsel petitioner for the first time claimed that in he and his wife had formed a partnership in connection with hi sec_2 it is not clear from the record how respondent treated petitioner’s additional dollar_figure claimed losses for securities trading business and that the partnership had elected under sec_475 to use the mark-to-market method_of_accounting as proof thereof petitioner submitted a form_1065 u s return of partnership income for indicating that the alleged partnership had made a mark-to-market_election the form_1065 was signed by petitioner’s accountant but was dated date also the form_1065 was not signed by either petitioner or his wife and was never filed with respondent at the conference petitioner claimed that as partners he and his wife made an internal election in to use the mark-to-market method_of_accounting in connection with his business as a securities trader petitioner never filed with respondent for or a form_3115 application_for change in accounting_method or a statement describing an election to use the mark-to-market accounting_method petitioner also has not requested relief under sec_301_9100-3 proced admin regs section relief from the timely election requirements of sec_475 opinion sec_475 provides generally that a taxpayer engaged in business as a securities trader may elect to use the mark-to- market method_of_accounting for securities held in a business under the mark-to-market method_of_accounting a trader generally recognizes at the end of the year ordinary gain_or_loss on all securities held in the business as if the securities were sold at the end of the year for fair_market_value sec_475 f a i knish v commissioner tcmemo_2006_268 lehrer v commissioner tcmemo_2005_167 affd 279_fedappx_549 9th cir chen v commissioner tcmemo_2004_132 a securities trader electing under sec_475 to use the mark-to-market method_of_accounting for securities held in the business is generally required to file with respondent a statement making the mark-to-market_election identifying the first taxable_year for which the election is effective and describing the business to which the election relates see knish v commissioner supra lehrer v commissioner supra revproc_99_17 sec_5 1999_1_cb_503 the statement must be filed no later than the due_date of the trader’s original federal_income_tax return without regard to extension for the taxable_year immediately preceding the election_year and if the election entails a change in accounting_method the trader must also attach a form_3115 to the trader’s timely filed original federal_income_tax return for the election_year revproc_99_17 sec_5 c b pincite for a trader’s first year of business revproc_99_17 sec_5 c b pincite provides that the trader may make the sec_475 mark-to-market_election by placing in the books_and_records of the business no later than months and days after the first day of the year a written_statement making the mark-to-market_election identifying the first taxable_year for which the election is effective and describing the business to which the election relates the trader must attach a copy of the statement to the trader’s federal_income_tax return for the election_year id where an individual securities trader has made a proper mark-to-market_election under sec_475 losses resulting from the trader’s business will be treated as ordinary losses and will be deductible under sec_165 however where the trader has not made a proper election such losses will be treated as capital losses and will be deductible only to the extent of capital_gains plus dollar_figure sec_165 c f b knish v commissioner supra petitioner admits that he has not filed with respondent a form_3115 petitioner argues that the monthly brokerage statements relating to his business reflecting the mark-to- market method_of_accounting qualify as a statement making the mark-to-market_election that he therefore made an election under sec_475 and that he should be entitled to treat his securities trading losses as ordinary losses in the alternative petitioner claims that the form_1065 he submitted at the date conference with respondent’s counsel combined with the alleged internal election he and his wife made in should be treated as a valid sec_475 election we disagree petitioner’s monthly brokerage statements do not contain a written_statement that makes the mark-to-market_election further petitioner’s form_1065 was never filed with respondent was not signed by petitioner and his wife and was not submitted to respondent’s counsel until over years after it was due additionally petitioner did not attach to petitioners’ tax returns for or for any other year a statement making the mark-to-market_election identifying the first taxable_year for which the election was to be effective and describing the business to which the election was to relate courts have consistently held that a securities trader did not make an election under sec_475 where the trader did not follow the election requirements of revproc_99_17 supra see knish v commissioner supra election not made where statement was not attached to prior year tax_return and form_3115 was filed late 76_fedclaims_237 election not made where statement filed with amended tax returns acar v united_states aftr 2d ustc par big_number n d cal election not made where statement was filed with amended_return years after due_date of original return and no form_3115 was filed affd 545_f3d_727 9th cir petitioner has not satisfied the election requirements of revproc_99_17 supra and petitioner has not properly elected under sec_475 to use the mark-to-market method_of_accounting for and under sec_301_9100-3 proced admin regs respondent may grant administrative relief to a securities trader with regard to improper mark-to-market elections if the trader among other things requests section relief and demonstrates that he acted reasonably and in good_faith in failing to make a timely election under sec_475 see 126_tc_279 a trader has not acted reasonably and in good_faith if the trader uses hindsight in requesting relief by attempting to make a sec_475 mark-to-market_election years after the election was due in order to convert capital losses into ordinary losses see vines v commissioner supra pincite lehrer v commissioner supra acar v commissioner supra sec_301_9100-3 proced admin regs petitioner however has not requested section relief see knish v commissioner tcmemo_2006_268 relief denied where request not made in petition marandola v united_states supra relief denied where taxpayer neither requested relief through a private_letter_ruling nor asked for relief in a refund claim even if petitioner had requested section relief we conclude that petitioner a wall street trader with a master of laws degree used hindsight in claiming that he made the sec_475 election on the monthly brokerage statements and on the form_1065 petitioner does not qualify for section relief sec_6651 imposes an addition_to_tax for a taxpayer’s failure to timely file a tax_return unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 by virtue of our finding that petitioners’ return for was filed late respondent has carried his burden of production under sec_7491 as to the addition_to_tax petitioners argue that they were unable to file their tax_return because petitioner was undergoing drug rehabilitation from date through date while we sympathize with petitioner’s drug problems petitioners did not actually file their joint tax_return until date nearly months after petitioner’s date release from the drug program petitioners have not offered an adequate explanation for the delay in filing their tax_return we conclude that petitioners’ failure_to_file timely their joint federal_income_tax return was due to willful neglect rather than to reasonable_cause and we sustain respondent’s imposition of the sec_6651 addition_to_tax for to reflect the foregoing decision will be entered under rule
